Per Curiam,:

In this case the testimony of the attorney for the plaintiff was doubtless sufficient, even though it was very slight, to show that W. B. Spaulding was the general claim agent, and J. L. Gaston the assistant claim agent, of the defendant. The scope of the authority of the claim agent and assistant claim agent of a railway corporation is not, however, defined by the law, and if put in issue must be proved as a matter of fact. Here the authority of the officials named to make the settlement relied upon as the plaintiff’s cause of action was denied under oath, and there is no evidence of such authority in the record. It is true that the conduct of the officials named may appear to be inexplicable except upon the supposition that they had authority. Agency, however, cannot be proved by the acts or declaration of the agent except under special contingencies not here involved. The fact of authority must appear before the conduct of the agent can be shown to bind the principal. This being true, the judgment is reversed, and the cause remanded for a new trial.